DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on February 24, 2022, is acknowledged.
Cancellation of claim 2 has been entered.
Claims 1 and 3-18 are pending in the instant application.

Allowable Subject Matter
Claims 1 and 3-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of  the light source emits first white light, the first white light is converted to second white light after passing through the color filter layer, and the first white light comprises first color light and second color light, a relative spectral intensity of the first color light in the first white light is smaller than a relative spectral intensity of the second color light in the first white light, the color filter layer is configured to have a transmittance to the first color light larger than that to the second color light, so that a relative spectral intensity of the first color light in the second white light is larger than a relative spectral intensity of the second color light in the second white light.
Regarding claim(s) 3-18, claims(s) 3-18 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mariceli Santiago/Primary Examiner, Art Unit 2879